 In the Matter of DETROIT STEEL PRODUCTS COMPANYandLOCAL 351,INTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT & AGRIOUL-TURAL IMPLEMENT WORKERS OF AMERICA (UAW-CIO)Case No. 7-R-1679.Decided March 6, 1944Mr. H. D. Palmer,of Detroit, Mich., for the Company.Mr. Paul Silver,of Detroit, Mich., for the United.Mr. William R. Roc,of Detroit, Mich., for the Teamsters.Mr. William?, Strong,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Local 351, International Union, UnitedAutomobile, Aircraft & Agricultural Implement Workers of America,(UAW-CIO), herein called the, United, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Detroit Steel Products Company, Detroit, Michigan,, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Robert I. Weiner,Trail Examiner.Said hearing was held at Detroit, Michigan, onFebruary 9, 1944.The Company, the United, and Local 247, Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen &Helpers of America, AFL, herein called the Teamsters, appeared andparticipated.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYDetroit Steel Products Company operates 2 plants at Detroit, Michi-gan, where it is engaged in the manufacture of automobile springs,bridges, and hatches.During 1943, about 75 percent of the raw mate-55 N. L. R B., No. 45.264 DETROIT STEEL PRODUCTSCOMPANY265rials used by the Company at its Detroit plants, totally valued at more,than $2,000,000, came from sources outside the State of Michigan,-andabout 75 percent of the Company's finished products, totally valuedat more than $2,000,000, was shipped to points outside ,that State.We find that the Company is engaged in commerce within the,meaning of the National Labor Relations Act.H. THE ORGANIZATIONS'INVOLVEDLocal 351,, International Union, United Automobile, Aircraft &Agricultural Implement Workers of America (UAW-CIO), affiliated,with the Congress of Industrial Organizations, and Local 247, Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen &Helpers of America, affiliated with the American Federation of Labor,are labor organizations admitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONThe'Company has .refused to grant recognition to the United as theexclusive bargaining representative of the Company's outside truckdrivers until the United has been certified by the Company in an appro-priate unit.The Teamsters contends that a contract it claims to havewith the Company is a bar to this proceeding.'For about 3 years the Teamsters has been recognized orally by theCompany as the exclusive bargaining agent of the employees in theunit we hereinafter, find appropriate.No written agreement of, anykind has ever been executed between the Company and the Teamsters.We have heretofore held that a collective agreement which has notbeen reduced to writing and signed is not a bar to a determination ofrepresentatives.'Accordingly we find that the present oral agreementconstitutes no bar to this proceeding.A statement of a Board agent, introducted into evidence at the hear-ing, indicates that the United represents a substantial number of em-ployees in the unit hereinafter found appropriate.2'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7)' of the Act.IV.THE APPROPRIATE UNITWe find in substantial agreement with a stipulation of all the partiesthat all outside truck drivers employed at the Detroit plants of the1SeeMatter of Eicor, Inc,etc,46 N. L. R B 1035.2 The Regional Director reported that the United submitted 3 authorization cards all ofwhich bore apparently genuine original signatures;that the names of 3 persons appearingon the cards were listed on the Company's pay roll ofJanuary 12, 1944,which containedthe names of 3 employees in the appropriate unitThe Teamsters conceded that it has nomembers in good standing among the employees in the appropriate unit. 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany, excluding all supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate-for'the purposes'of collective bargaining within the mean-ing of Section 9 (b) of the Act.1F.THE DETERMINATION OF REPRESENTATIVESWe'shall' direct that the question, concerning representation which1ias arisen be resolved by an election by secret ballot, among the'em-ployees in the appropriate unit who were employed during the pay-roll -period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-'ti on.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of-National'LaborRelations Board Rules ^and'Regulatioils-Series 3, it is herebyDIRECTED that, as,part of the investigation to ascertain representa-tives for the purposes of collective bargaining -with the Detroit SteelProducts Company, Detroit, Michigan; an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)clays from the date of this Direction, under the direction and super-vision of the Regional Director for the Seventh Region, acting in this -matter as agent for the National Labor Relations-Board, and subject -toArticle III, Sections 10 and 11, of said Rules and Regulations,,"among the employees in the unit 'found appropriate - in Section IV,above, Who were employed, during the pay-roll period immediately,preceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been discharged -for cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether they desire to be represented byLocal 351, International Union, United Automobile, Aircraft & Agri-the Congress of Industrial Organizations, or by Local 247; Interna-ers.of America, affiliated with the American Federation of Labor, forthe purposes of collective bargaining, or by, Iieither.T MR.Decision' and Direction, of Election.